Citation Nr: 0423179	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  97-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and pulmonary fibrosis as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
that, among other things, denied a claim of entitlement to 
service connection for COPD and pulmonary fibrosis as a 
result of asbestos exposure.  In February 1999, the veteran 
testified at a hearing before the undersigned member of the 
Board.  In April 1999, the Board remanded this case for 
additional development.

In October 2001, the Board denied the veteran's claim of 
service connection for COPD and pulmonary fibrosis as a 
result of asbestos exposure.  Thereafter, the veteran filed 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2002, the veteran's representative 
filed a brief.  In August 2002, VA General Counsel filed an 
unopposed motion to vacate the Board's October 2001 decision.  
By an order dated in February 2003, the Court granted the 
motion, vacated the Board's October 2001 decision, and 
remanded the matter to the Board for re-adjudication.  In 
October 2003, the Board remanded the case for additional 
development.


FINDING OF FACT

The veteran does not have COPD or pulmonary fibrosis that is 
attributable to asbestos exposure during military service.


CONCLUSION OF LAW

The veteran does not have COPD or pulmonary fibrosis that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by 
already service-connected disability.  38 C.F.R. § 3.310(a) 
(2003).  Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  

In the veteran's case, he contends that he has COPD and 
pulmonary fibrosis as a result of exposure to asbestos during 
his military service.  He claims that he served as a 
firefighter and had to wear protective equipment made of 
asbestos on a daily basis for training and fire-fighting 
purposes.  

Private treatment reports from Dr. F.V., show that, at an 
examination in January 1988, the diagnoses included COPD.  A 
hospital discharge summary from New Hanover Memorial 
Hospital, dated in August 1989, shows that the final 
diagnoses included asbestosis.  A discharge summary from Cape 
Fear Memorial Hospital, dated in August 1993, shows that Dr. 
F.V. indicated that the veteran's past medical history was 
significant for asbestosis, and that a ventilation perfusion 
scan had revealed obstructive pulmonary disease, not 
suspicious for pulmonary embolism.  Pulmonary function tests 
in April 1995 indicated mild restriction and in May 1996 
indicated mild obstruction.

In a letter dated in December 1996, Dr. F.V. specifically 
opined that the veteran had moderate COPD and a history of 
significant asbestos exposure that occurred within the 
context of his working as a firefighter and wearing asbestos 
suits.  It was Dr. F.V.'s opinion that at least part of the 
veteran's respiratory morbidity was the result of asbestos 
exposure in service and that his occupational history was 
such that he had had considerable exposure for many years.

At a VA examination in March 1997, the veteran gave a history 
of exposure to asbestos suits on a daily basis as a 
firefighter in service.  The examiner referred to the private 
report of December 1996 and noted that x-rays at that time 
showed no definite evidence of asbestosis.  (X-rays of the 
chest revealed no definite evidence of asbestos exposure and 
a computerized tomography (CT) scan was recommended for more 
definite results.)  Initial interpretation of pulmonary 
function tests indicated mild restriction; however, that 
result was crossed out and "within normal limits" was 
added.  The diagnosis was history of asbestos exposure with 
COPD and pulmonary fibrosis without chest x-ray abnormality.  
The examiner opined that chest x-rays did not show evidence 
of pulmonary asbestosis and that it was not likely that the 
veteran's present symptoms were related to asbestos exposure 
while in service.  

May 1997 CT scan results from the Cape Fear Valley Medical 
Center were essentially within normal limits.  A physician 
opined that he saw no sequelae of asbestosis.

In a May 1997 addendum to the March 1997 VA examination 
report, the examiner opined that the May 1997 CT scan report 
substantiated the impression as mentioned in the March 1997 
report, which was that there was no clinical or radiological 
evidence of asbestosis.  

Although the VA opinion clearly indicated, as corroborated by 
the CT scan, that the veteran did not have asbestosis, it was 
not so clear on the question of whether any COPD was indeed 
due to service or any in-service asbestos exposure.  (It 
appears that the March 1997 report originally included an 
opinion as to COPD, but this was later crossed out, 
apparently in May 1997.)  On the other hand, COPD was 
directly addressed in Dr. F.V.'s opinion.  Because the 
veteran's claim had been characterized as a claim of service 
connection for COPD and pulmonary fibrosis, not as a claim 
for asbestosis, the Board found that additional development 
of the evidentiary record was required to clarify the 
possible relationship between any COPD and military service.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Consequently, 
the Board remanded the case for a new examination in 
April 1999.

Pursuant to the Board's April 1999 remand, an examination was 
conducted for VA in September 2000.  The examiner noted that 
the records suggested that the veteran indeed had a history 
of asbestos exposure in service, but that the veteran's 
physical examination was unremarkable.  Examination of the 
chest revealed that the lungs were entirely clear.  Chest x-
rays were entirely normal.  Pulmonary function testing 
revealed no significant obstruction.  It was the examiner's 
impression that pulmonary function tests, more likely than 
not, were not indicative of significant disease.  The 
examiner noted that, specifically, there was no significant 
obstruction, and that what appeared to be moderate 
restrictive defect, was more likely than not, related to 
limited effort.  Following examination and a review of the 
records, the diagnosis was that there was no evidence of any 
respiratory disease.  It was noted that the veteran's normal 
diffusion capacity was another indication that he did not 
have a significant interstitial disease.  Moreover, test 
results were negative for asbestosis.

Further evidentiary development was required because, as 
noted in the Court's February 2003 remand, the September 2000 
VA examination findings were incomplete.  Given the 
conflicting information between the examiner's conclusion 
that the veteran had put forth limited effort and a 
laboratory technician's notation that the veteran's effort 
was good, it remained unclear whether the veteran had COPD or 
pulmonary fibrosis that was indeed due to service or any in-
service asbestos exposure.  The Board remanded the case in 
October 2003 for a complete VA examination and another 
medical opinion to clarify the nature and etiology of any 
pulmonary disability.  

Private pulmonary function test and oximetry reports, dated 
in September 2003, were received.  These reports contain raw 
data but, significantly, do not contain a current diagnosis 
of a chronic respiratory condition.

Pursuant to the Board's October 2003 remand, an examination 
by QTC was conducted for VA in March 2004.  The examiner was 
requested to review the records, examine the veteran, and 
provide an opinion as to whether it is at least as likely as 
not that any COPD or pulmonary fibrosis is traceable, even in 
part, to military service, including any in-service exposure 
to asbestos.  At the March 2004 examination, the veteran gave 
a history of pulmonary fibrosis and exposure to asbestos-
coated fire protective devices while working as a firefighter 
in 1943.  The veteran then worked as a bricklayer between 
1945 and 1963.  He was then a postal service employee for 11 
to 12 years.  The veteran's breathing problems reportedly 
started in the mid-1970s, which consisted of exertional 
dyspnea, cough, chest tightness, and wheezing.  The examiner 
gave a detailed history of the veteran's respiratory 
problems.  The examiner indicated a detailed review of the 
veteran's medical records had been done and listed such 
reports in the examination report.  

The March 2004 QTC examiner noted that several chest x-rays 
were seen and were found to be within normal limits.  X-rays 
taken in February 2004 revealed the heart, mediastinum, and 
lungs were normal.  Pulmonary function tests performed in 
March 2004 showed a moderate restrictive defect.  The veteran 
did not have significant bronchodilator response.  Diffusing 
capacity was within normal limits.  The veteran once again 
had difficulty performing the test with coughing spells.  
Accordingly, the true pulmonary reserve was thought to be 
difficult to estimate based on these results.  Moreover, the 
March 2004 B-reader revealed no radiographic evidence for 
asbestosis.  The diagnoses were asthma, obesity, obstructive 
sleep apnea, history of coronary artery disease, and history 
of asbestos exposure.  

The March 2004 QTC examiner further opined that, based on an 
examination of the veteran and review of the records, there 
was no evidence of pulmonary fibrosis as a result of asbestos 
exposure.  The veteran did have a restrictive defect on his 
pulmonary function test; however, the tests  showed wide 
variability and had always been performed poorly.  Tests 
performed in March 2004 possibly underestimated the veteran's 
true pulmonary function.  The examiner opined that the 
veteran had had long-standing asthma, which had not been 
addressed since its inception 30 plus years ago.  The 
examiner could not determine with any degree of certainty the 
veteran's true pulmonary function status.  

The March 2004 QTC examiner, in summary, opined that there 
was no evidence of COPD or pulmonary fibrosis as a result of 
asbestos exposure observed radiologically.  In fact, the 
examiner concluded that there was no medical evidence that 
the veteran had COPD or pulmonary fibrosis.  

Although the veteran has at times been found to have COPD, 
the Board finds that the most recent examinations best 
explain the veteran's pulmonary situation, namely that he 
does not have COPD or pulmonary fibrosis attributable to 
asbestos exposure in service.  Even though Dr. F.V. indicated 
that the veteran had COPD, his assessment is directly 
contradicted by test results like those obtained in 
conjunction with the March 1997, September 2000, and March 
2004 examinations.  It seems clear that, when the veteran was 
examined in March 1997, the examiner initially believed that 
the veteran had a history of COPD, but later, upon review of 
specific test results, concluded that there was in fact no 
COPD.  CT scan results and pulmonary function results have 
been specifically interpreted as likely showing incomplete 
effort on testing rather than pulmonary pathology like that 
suggested by Dr. F.V.  The September 2000 examiner took time 
to review the entire record, and even conceded that the 
records supported the veteran's history of asbestos exposure 
during service, but concluded that the veteran had no 
respiratory disease.  Significantly, yet another examiner in 
March 2004 confirmed that there was no evidence of COPD or 
pulmonary fibrosis.  The Board finds that the examinations 
conducted for VA, which arrived at assessments based on 
specific testing, including CT scans and chest x-rays, and a 
review of the record, are of greater evidentiary weight than 
Dr. F.V.'s assessment, which does not appear to have been 
based on such an evidentiary review.  Dr. F.V. appears to 
have conducted tests to support his opinion, but repeated 
attempts to confirm what Dr. F.V. found have instead 
contradicted Dr. F.V.'s assessment.  Additionally, despite 
occasions when there was some question as to whether the 
veteran's pulmonary test results accurately represented the 
true state of his pulmonary status, the repeated conclusion 
that he does not have COPD or pulmonary fibrosis is of 
greater evidentiary weight than Dr. F.V.'s opinion, in large 
part because of the consistency of the repeated test 
interpretations.  In other words, the veteran was again 
examined in 2004 in an attempt to determine whether he in 
fact had COPD or pulmonary fibrosis.  This was done by an 
examiner different from the physician who provided the 
September 2000 opinion, yet the result was the same, namely 
that the veteran does not have COPD or pulmonary fibrosis 
attributable to asbestos exposure in service.  These results, 
based on repeated testing, and done by two separate 
physicians, are of greater evidentiary weight than Dr. F.V.'s 
opinion.  Both examiners reviewed the record, including Dr. 
F.V.'s opinions and the varied test results, and both arrived 
at the same conclusion.  For these reasons, the Board finds 
that the judgment of the September 2000 and March 2004 
examiners is of greater evidentiary weight.  

Although the record includes outpatient treatment records 
that occasionally refer to COPD as one of the veteran's 
diagnosed disabilities, it appears that such assessments were 
not made following the same detailed review of records and 
detailed testing as was conducted for VA in 1997, 2000, and 
2004.  Rather, these assessments appear to have been carried 
over from earlier comments, such as those by Dr. F.V., 
without independent corroboration by pulmonary testing.  As 
noted above, the Board gives greater weight to the 
assessments made in 1997, 2000, and 2004 by examiners who 
relied on specific test results and a review of the record.  

In reaching the above conclusion, the Board has considered 
the statements of the veteran regarding the existence and 
etiology of any COPD and pulmonary fibrosis.  In this regard, 
the Board notes that, while the veteran is competent to 
recite problems, especially specific injury or symptoms he 
may have experienced during service and since, medical 
evidence is required to show current diagnosis, or a nexus to 
the difficulties the veteran may have experienced during or 
due to service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for COPD and pulmonary 
fibrosis as a result of asbestos exposure.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would in 
turn give rise to a reasonable doubt in favor of the veteran, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which was signed into law on November 9, 2000.  
38 C.F.R. § 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence VA will 
retrieve.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim of service connection for COPD or 
pulmonary fibrosis as a result of asbestos exposure.

From the outset, the RO had informed the veteran of the bases 
on which it decided the claims and of the elements necessary 
to be granted the benefit sought.  Initially, the RO notified 
the veteran in June 1997 of the denial of his claim of 
service connection and sent the veteran notice of such denial 
in a letter dated that same month.  In response to his notice 
of disagreement, the RO issued the veteran a statement of the 
case (SOC) in August 1997 that addressed the entire 
development of his claim up to that point.  The SOC addressed 
the procedural aspects of the case, provided a recitation of 
the pertinent statutes and regulations, particularly the laws 
applicable to the service connection claim, and discussed the 
application of the evidence to the veteran's claim.  

In considering the VCAA, the RO wrote to the veteran in 
December 2003 and informed him of the changes pertaining to 
the VCAA and of VA's duty to assist him in the development of 
his service connection claim.  The record reflects that the 
veteran was specifically advised of the information and 
evidence needed to substantiate the claim of service 
connection, and that the correspondence additionally informed 
him of what evidence VA was responsible for obtaining, and 
what evidence he was responsible for obtaining.  The need for 
specific evidence from the veteran was discussed and the 
veteran was informed that he could request assistance in 
obtaining any outstanding evidence.  The Board concludes that 
the veteran has been given the required notice in this case, 
at least to the extent of what was required to substantiate 
the claim for service connection.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the appellant.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran.  This includes the veteran's 
service medical records, private and VA treatment records, 
and Social Security records, and the veteran has not 
indicated that additional records exist that would have an 
effect on the Board's analysis.  

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claim, which he elected 
to do so in February 1999.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
examinations in 1997, 2000, and 2004, and examiners have 
provided opinions regarding the existence or etiology of any 
COPD or pulmonary fibrosis.  In this regard, the Board finds 
that another VA examination is not necessary, and that the RO 
has satisfied the duty-to-assist obligations with respect to 
medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for COPD or pulmonary fibrosis as a result 
of asbestos exposure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



